Dismissed and Memorandum Opinion filed April 19, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00315-CR
____________
 
HOWARD E. KIM, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause No. 836,119
 

 
MEMORANDUM
OPINION
Appellant was convicted of the offense of indecency with a
child and sentenced on March 5, 2003.  Appellant filed a notice of appeal on
March 7, 2003, and his conviction was affirmed by the Tenth Court of Appeals.  Appellant
filed another notice of appeal on April 1, 2011, resulting in this attempted
appeal.
A defendant’s notice of appeal must be filed within thirty
days after sentence is imposed when the defendant has not filed a motion for
new trial.  See Tex. R. App. P. 26.2(a)(1).
 A notice of appeal which complies with the requirements of Rule 26 is
essential to vest the court of appeals with jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely
perfected, a court of appeals does not obtain jurisdiction to address the
merits of the appeal.  Under those circumstances it can take no action other
than to dismiss the appeal.  Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Frost, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).